Title: To James Madison from Willie Blount, 23 November 1811
From: Blount, Willie
To: Madison, James


Sir,
Knoxville Novr. 23d. 1811
In complyance with the request of the General Assembly of the State of Tennessee I have the honor to transmit their address of the 15th. instant expressive of their full confidence in you as chief executive magistrate of the United States—with their’s I unite mine entire; And with pleasure say, that it adds to my gratification in being a citizen of the United States, to know, that you are chief Magistrate; believing as I do, that the honor, independence, safety and prosperity of the Government of our choice, will be, thro’ your exertions maintained, supported, protected and caused to flourish, so as to meet the just expectations of your fellow citizens throughout the Union. I have the honor to be very respectfully your Obt. Servant
Willie Blount
 
[Enclosure]
Sir,
Knoxville November 15th. 1811.
Believing as we do, that it is the right of the States respectively through their Representatives to express to the General Government their opinions, upon such subjects as may seem most important, in order that it may be assured of the attachment of her citizens, and thereby more fully be enabled to assume the most firm and manly stand for the protection of their rights; And believing it to be more especially our duty to do so at this time; when from the hostile attitude assumed by one of the belligerent nations towards the United States, there seems to be much reason to fear that, notwithstanding the United States have uniformly pursued a course of strict neutrality towards them all, And notwithstanding her desire for peace and friendly intercourse with all nations, has induced her to submit to the most cruel, outrageous and unprovoked, wrongs and insults; Yet Great Britain in the madness of her folly, is about to precipitate her into a war.
Upon this occasion we have much pleasure in assuring you, Sir, that we feel the fullest confidence in the wisdom and firmness of that administration which you have conducted so beneficially for your Country and honorably for yourself; from a Continuation of which, we confidently hope and believe, that the rights of our Country will be firmly established and chearfully maintained, upon the basis of the liberty and independence of mankind.
Although the people of this State, are far distant from their Atlantic brethern, whose local situation renders them liable to become more immediate sufferers by any interruptions in their commercial relations whether by war or otherwise; Yet we feel for them a brotherly affection, and will cordially participate in all their dangers; And in the defence of the common rights of Our Country, we pledge Ourselves to support every honorable means that the constituted Authorities may adopt to maintain that desirable end.
We cannot forbear to express our entire approbation of the conduct of the Executive of the United States, in regard to the Florida Country, situated as we are, it cannot fail to advance in an high degree the interest of this State in having an Outlet for the abundant products of our rich and fertile soil. Nature seems to have designed the Mobile as a great highway for a large portion of the people of the Western Country, inasmuch as perhaps most, or all of the tributary streams of that valuable Outlet, take their rise in this and some of the adjoining States and Territories. We believe that although the government, from motives of sound policy have heretofore refused to coerce the entire possession of that Country, yet we trust that those difficulties may be removed, and that as the claim of the United States is bottomed upon Justice and a solemn contract, that possession will be Obtained in the shortest practicable time, consistant with good policy and the best interest of the Country, and will be afterwards maintained with that dignity and manly firmness which the Justice of the claim and the importance of the object would seem to require.
That you may continue to your Country, your useful Services and long live and enjoy the Confidence of a free people is the earnest desire of Sir, Your Obt Huml. Servants
John Cocke speaker of the house of Representatives
Thos. Henderson Speaker of the Senate
